Citation Nr: 1509981	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  10-14 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to April 1952.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is associated with the Virtual VA paperless claims processing system.

This matter was remanded by the Board in September 2014.

This is a paperless file located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system also contains an August 2008 Report of Contact, a December 2008 Report of Contact, and VA treatment records from the Central Texas Healthcare System dated February 2011 to October 2013; other documents are duplicative of the evidence of record, or are not relevant to the issue currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's combined disability rating is 60 percent, and the Veteran's service-connected disabilities are all associated with a common etiology.

2. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

The United States Court of Appeals for Veterans Claims noted the following standard announced by the United States Court of Appeals for the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Under 38 C.F.R. § 4.16(a), for the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from common etiology or a single accident will be considered as one disability.  

Analysis 

The Veteran's service-connected disabilities are: degenerative arthritis with spinal stenosis, lumbar spine, with bullet fragment adjacent to L5 associated with gunshot wound, abdomen, muscle group XIX (40 percent disabling); gunshot wound, left ankle, with posttraumatic arthritis (20 percent disabling); gunshot wound, abdomen, muscle group XIX (10 percent disabling); radiculopathy, left lower extremity associated with degenerative arthritis with spinal stenosis, lumbar spine, with bullet fragment adjacent to L5 (10 percent disabling); gunshot wound, left kidney, residuals (noncompensable); and scar, residual, left ankle (noncompensable). 

The Veteran had a combined 60 percent rating beginning December 1, 2008.  The Board finds that all of the service-connected disabilities are associated with a common etiology, and as such, are considered as one disability for the purposes of establishing one disability "ratable at 60 percent or more."  Therefore, the service-connected disabilities meet the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  See also September 2014 Board remand.

Several medical providers have indicated the Veteran is not employable, but mostly considered the Veteran's nonservice-connected disabilities as well as his service-connected disabilities in formulating their opinions.  

In an August 1974 letter, Dr. W.L.H. stated that the Veteran had been under his care for degenerative disc disease since February 1974, and stated that the Veteran's "physical condition prevents him from performing his regular occupation as a carpenter," because the Veteran was "unable to do heavy lifting, bending or stooping."

In a July 1997 statement, Dr. A.H.W. noted that the Veteran was under the care of the VA orthopedic section for "rather severe spondylosis of the lumbosacral spine," and that the Veteran had undergone a total hip replacement and a total knee replacement.  Dr. A.H.W. opined that the Veteran "is totally impaired from any gainful occupation," and noted that "[t]he above conditions interfere with his self-care."

Upon VA examination in October 2002, the VA examiner diagnosed left ankle posttraumatic arthritis, right hip replacement secondary to degenerative arthritis, left knee tibial osteotomy due to degenerative arthritis, and degenerative arthritis and spinal stenosis of the lumbar spine.  The October 2002 VA examiner opined, "Regarding his unemployability, [the Veteran's] functional impairment is marked, as noted above.  His ability to ambulate is markedly curtailed and he is unable to lift, unable to carry out any duties or yard work, or anything other than just a minimum attention to activities of daily living of dressing and feeding himself."

In a January 2009 VA treatment note, D.O.R., a physician's assistant in the orthopedic clinic, assessed multiple joint degenerative arthritis, and noted x-ray evidence of degenerative joint disease in the Veteran's left shoulder, left knee, left wrist, as well as bullet fragments in the Veteran's left ankle, and the Veteran's right hip replacement.  D.O.R. opined that the Veteran was totally impaired from any gainful occupation.

Upon VA examination in July 2009, the VA examiner made diagnoses of severe lumbar spine degenerative joint disease with spinal stenosis, gunshot wound to abdomen with foreign body retention at L5 involving muscle group XIX, gunshot wound to left ankle with posttraumatic arthritis, gunshot wound to left kidney, diabetes type II with bilateral lower extremity peripheral neuropathy, hypertension, gastroesophageal reflux disease, prostatic hypertrophy with elevated PSA level, chronic bronchitis, residuals of postoperative left knee, residuals of right total hip replacement, right knee strain, and right ankle strain.  The examiner indicated that the Veteran was not a candidate for any gainful employment.  He opined that while the Veteran's service-connected degenerative joint disease with spinal stenosis of the lumbar spine was severe, the primary reason for the Veteran's unemployability was a combination of his many significant non service-connected disabilities coupled with his advanced age.

In the September 2014 remand, the Board noted that both the Veteran's age and his nonservice-connected disabilities may not be considered in determining whether the Veteran is unemployable.  Accordingly, the Board instructed the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination, and the VA examiner was to opine solely as to whether the Veteran's service-connected disabilities, either separately or in combination, would render the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.

The Veteran was afforded another VA examination in connection with his TDIU claim in October 2014.  The October 2014 VA examiner only addressed the Veteran's service-connected back and left ankle disabilities.  However, the October 2014 VA examiner opined that the left ankle and back disabilities, both separately and in combination, rendered the Veteran unable to perform more than sedentary work.  

The Board finds that the Veteran's service-connected disabilities, particularly the service-connected back and left ankle disabilities, and the pain caused by those disabilities, render the Veteran unable to secure or follow a substantially gainful occupation.  Although the October 2014 VA examiner opined that the Veteran would be able to secure sedentary work, the Board finds that in light of the Veteran's education and occupational experience, it is less likely than not that the Veteran would be able to secure substantially gainful sedentary employment.

The evidence of record indicates that the Veteran has a high school education, along with two years of college studying industrial education.  See May 2009 VA Form 21-8940; March 1990 VA examination report.  The Veteran testified before the Board that he did not have much formal education, but was raised around his grandfather, farming with him.  See July 2014 Travel Board hearing testimony.

The evidence of record also indicates that the Veteran's occupational experience includes jobs which mostly involved physical labor to some degree, and that the Veteran has no sedentary work experience.  Following his active duty service, the Veteran worked as a propeller mechanic, a truck driver, a plant operator for a chemical company, a self-employed carpenter, and as a farmer from 1976 until 1997.  See, e.g., March 1990 VA examination report.  The Veteran has also testified that he worked as a nursing aid for VA in Houston as well.  See October 2011 DRO hearing testimony.  The Veteran testified before a Decision Review Officer and the Board that he did not believe he would be able to do a sedentary job, and he testified before the Board that he did not feel he could work a desk job as his pain limited his ability to sit down.  See July 2014 Travel Board hearing testimony; October 2011 DRO hearing testimony.

The medical and lay evidence of record also indicates that the Veteran suffers from severe pain due to his service-connected disabilities, especially his back and left ankle disabilities.  See, e.g., October 2014 VA examination report; October 2014 lay statements from friends and family; July 2014 Travel Board hearing testimony; October 2011 DRO hearing testimony.  The previous medical opinions regarding the Veteran's employability, as discussed above, all indicated that the Veteran's service-connected back disability, and its associated pain, played a significant role in their finding the Veteran unemployable.

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


